Citation Nr: 0512832	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  05-09 189	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for toenail fungus.  

2.  Entitlement to service connection for abdominal cramping 
and diarrhea.

3.  Entitlement to service connection for chronic fatigue.

4.  Entitlement to service connection for hyperlipidemia and 
elevated triglycerides.

5.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

6.  Entitlement to an initial evaluation in excess of 10 
percent for depressive and anxiety disorders.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, that denied the benefit sought on 
appeal.  The veteran, who had active service from December 
1969 to November 1973 and from November 1990 to May 1991, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.  


FINDING OF FACT


On April 25, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In this case the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) dated in April 2005 in which 
she stated that requested that the appeal that was currently 
certified to the BVA be withdrawn effective immediately.  
Since the veteran has withdrawn this appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


